                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

JA’AVIER C.,                    §
                PLAINTIFF,      §
                                §
V.                              §                       CASE NO. 3:18-CV-2374-D
                                §
COMMISSIONER OF                 §
SOCIAL SECURITY ADMINISTRATION, §
                DEFENDANT.      §

                                           ORDER

       United States Magistrate Judge Renée Harris Toliver made findings, conclusions and a

recommendation in this case. No objections were filed. The undersigned district judge reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding none, the court

adopts the findings, conclusions, and recommendation of the United States Magistrate Judge.

Plaintiff’s motion for summary judgment is denied, defendant’s motion for summary judgment is

granted, and the Commissioner’s decision is affirmed.

       SO ORDERED.

       February 11, 2020.




                                                   ____________________________________
                                                   SIDNEY A. FITZWATER
                                                   SENIOR JUDGE
